Citation Nr: 9911163	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  95-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.

This case first came before the Board of Veterans' Appeals 
from a rating decision rendered in October 1990 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board denied the veteran's 
claim by means of a decision dated in February 1992.  That 
decision was appealed to the United States Court of Veterans 
Appeals, now the United States Court of Appeals 

for Veterans Claims (Court), which, in December 1993, vacated 
the Board's decision and remanded the claim with directions 
to vacate the RO decision.

In a rating decision of December 1994, the St. Petersburg RO 
again denied the veteran's claim.  The case is now before the 
Board for further consideration.


FINDING OF FACT

Scoliosis was not shown during active service.


CONCLUSION OF LAW

A claim for service connection for scoliosis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the Court held that a 
well-grounded claim requires evidence of a current 
disability, an inservice disability, and a nexus or link 
between the two.  In the instant case, the evidence does not 
demonstrate that scoliosis, or any back disability or 
complaint that could be deemed to reflect the presence of 
scoliosis, was manifested during service.  Since, under 
Caluza, service connection cannot be granted for a disability 
that was not manifested during service, the Board 

must accordingly find that a claim for service connection for 
any such disability is not well grounded and therefore must 
be denied, pursuant to the decision of the Court in Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

In the instant case, the Board notes, as a threshold matter, 
that the veteran's service medical records are devoid of any 
references to a back problem.  The reports of both his 
entrance and separation examinations show that he was 
clinically evaluated as normal with regard to his spine on 
both examinations; neither examination shows complaints or 
findings that would denote the presence of either preservice 
or inservice back problems.  Likewise, a report of medical 
history prepared by the veteran in conjunction with his 
separation from service shows that he specifically denied 
having, or ever having had, "[r]ecurrent back pain."  

The Board recognizes that post-service medical evidence, and 
in particular reports of radiographic studies, shows the 
presence of scoliosis as early as December 1972, 
approximately two months subsequent to the veteran's 
separation from service.  Scoliosis, however, is not one of 
the disabilities that is afforded a statutory "presumption" 
of inservice incurrence, wherein post-service manifestation 
within a specified period of time (e.g., one year), allows 
the presumption that the disorder was in fact manifested 
during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Thus, the 
fact that scoliosis was shown on X-ray two months following 
the veteran's separation from service is not pertinent, in 
and of itself, as to any determination that scoliosis was 
shown during service.  

In support of his claim, the veteran has submitted 
statements, both dated in 1993, from two physicians.  In a 
July 1993 statement, Dr. C. Rogozinski indicated that, 
"within a reasonable degree of probability...[the veteran's] 
idiopathic scoliosis antedated his military service and was 
therefore present while he was in the service."  In an August 
1993 statement, Dr. G. El-Bahri indicated that "[t]he type of 
scoliosis which [the veteran] demonstrates was present during 
military service, and more than likely was aggravated by 
military service."  These statements raise the question of 
aggravation, which is a statutory basis for an award of 
service 

connection in that such benefit is appropriate, in pertinent 
part, for a disability that is incurred in or aggravated by 
service.  A veteran is presumed to be in sound condition when 
entering service, other than as noted on his or her service 
entrance examination, or as otherwise rebutted by other 
evidence.  

However, the question of whether the veteran's scoliosis had 
pre-existed his entrance into active service, and was 
aggravated therein, is irrelevant.  Whether his claim is 
considered on the basis that he had scoliosis prior to 
service, and the question is inservice aggravation thereof, 
or whether his claim is considered on the basis that 
scoliosis was initially incurred during service, it cannot be 
gainsaid that the service records are devoid of evidence 
demonstrating the inservice presence of scoliosis.  It 
therefore follows that, even if the Board was to assume, for 
the purposes of argument only, that scoliosis did pre-exist 
the veteran's service, there is no evidence showing that it 
increased in severity during service.

Finally, the Board notes that the report of the most clinical 
evaluation of the veteran's spine, which is the report of the 
VA examination conducted in October 1996, shows findings by 
the examiner that, "if there was scoliosis present it is well 
compensated."  With regard to the private physicians' 
statements referenced above, the examiner noted Dr. El-
Bahri's assertion that the veteran's scoliosis was more than 
likely aggravated by service, and commented that "[t]his is 
inconsistent with the history, however, in that the patient 
never suffered any injury, and he never had any symptoms 
while he was in the [s]ervice."  With regard to Dr. 
Rogozinski's assertion that the veteran's idiopathic 
scoliosis antedated service and was present therein, the 
examiner commented that, "[s]ince the patient was never 
treated for back pain while he was in the [s]ervice, it is 
highly unlikely and improbable that the [s]ervice aggravated 
his pre-existing idiopathic scoliosis."

In brief, the Court, in Caluza, has held that a well-grounded 
claim requires satisfaction of criteria that include the 
manifestation of an inservice disability.  In the case at 
hand, the evidence does not demonstrate the presence of 
scoliosis, or any disability, problem or complaint that has 
been attributed as signifying scoliosis, during the veteran's 
active service.  The Board must therefore conclude that he 
has 

not submitted evidence sufficient to justify a belief by a 
fair and impartial individual at this time that service 
connection for scoliosis could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection, at any 
time.


ORDER

A claim for service connection for scoliosis is not well 
grounded, and is accordingly denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

